UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-2099


In re: MAURICE GLENN,

                    Petitioner.



                On Petition for Extraordinary Writ. (8:15-cv-03058-PX)


Submitted: January 21, 2022                                       Decided: April 19, 2022


Before KING, DIAZ, and HARRIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Maurice Glenn, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Maurice Glenn petitions for an extraordinary writ; he seeks an investigation into

alleged misconduct by judicial employees and review of Judicial Council orders denying

Glenn’s complaints of judicial misconduct.

       Our authority to issue extraordinary writs under the All Writs Act “is only incidental

to and in aid of [our] appellate jurisdiction, which Congress has given [Courts of Appeals]

over district courts and administrative boards and agencies.” Gurley v. Superior Ct. of

Mecklenburg Cnty., 411 F.2d 586, 587 (4th Cir. 1969) (per curiam) (citations omitted).

The relief sought by Glenn is not available by way of extraordinary writ. Accordingly, we

deny the petition. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                       PETITION DENIED




                                             2